Case 3:18-cv-00406-REP Document 556 Filed 07/29/20 Page 1 of 4 PageID# 21421



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

LULA WILLIAMS, et al.,                               )
                                                     )
                              Plaintiffs,            )
              v.                                     )      Civil Action No. 3:17-cv-461 (REP)
                                                     )
BIG PICTURE LOANS, LLC, et al.,                      )
                                                     )
                              Defendants.            )
                                                     )


RENEE GALLOWAY, et al.,                              )
                                                     )
                              Plaintiffs,            )
              v.                                     )      Civil Action No. 3:18-cv-406 (REP)
                                                     )
BIG PICTURE LOANS, LLC, et al.,                      )
                                                     )
                              Defendants.            )
                                                     )

                   MEMORANDUM IN SUPPORT OF MOTION TO SEAL

       Plaintiffs, by counsel, pursuant to Rule 5 of the Local Rules of the United States District

Court for the Eastern District of Virginia, move to seal portions of their Statement of Position

Regarding Loan Criteria.

       To present necessary information in support of their statement of position, Plaintiffs needed

to cite exhibits containing financial information designated as confidential by Martorello.

Generally, there is a First Amendment and common law qualified public right of access to judicial

proceedings, including the records of all such proceedings. Globe Newspaper Co. v. Superior Ct.,

457 U.S. 596, 606–07 (1982); Nixon v. Warner Comm’ns Inc., 435 U.S. 589, 597 (1978). Non-

discovery motions are presumed to be records of judicial proceedings to which the right of access

attaches unless there is a compelling confidentiality interest. Id. If the interest in preserving

                                                1
Case 3:18-cv-00406-REP Document 556 Filed 07/29/20 Page 2 of 4 PageID# 21422



confidentiality is compelling, the remedy must be narrowly tailored. Id. The judicial officer may

deny access when sealing is “essential to preserve higher values and is narrowly tailored to serve

that interest.” Baltimore Sun Co. v. Goetz, 886 F.2d 60, 65–66 (4th Cir. 1989).

       One exception to the public’s right of access is where such access to judicial records could

provide a “source[ ] of business information that might harm a litigant’s competitive standing.”

Nixon, 435 U.S. at 498. Courts, including the Fourth Circuit, have recognized an exception to the

public’s right of access when a case involves trade secrets. Woven Elecs. Corp. v. Advance Grp.,

Inc., 930 F.2d 913 (4th Cir. 1991) (citing Valley Broadcasting v. United States District Court, 798

F.2d 1289, 1294 (9th Cir. 1986); In re Iowa Freedom of Information Council, 724 F.2d 658 (8th

Cir. 1983); Brown & Williamson Tobacco Co. v. FTC, 710 F.2d 1165, 1180 (6th Cir. 1983)).

       In accordance with the Local Rules, Plaintiffs provide the following description of the

documents: Exhibit 7 is a spreadsheet showing the distributions between Martorello and tribal

entities; Ex. 8 is interrogatory responses from Martorello regarding the financial benefits received

from his involvement in the tribal lending enterprise; and Ex. 10 is distributions to Eventide’s

shareholders. Under the circumstances of this case—and when considering what has already been

publicly filed including in Eventide’s bankruptcy (see Ex. 9)— Plaintiffs believe the remaining

documents should be unsealed as they are not confidential, proprietary or a trade secret. Because

they have been marked as confidential, however, Plaintiffs file this motion to seal.

                                              Respectfully submitted,
                                              PLAINTIFFS

                                             By:      /s/ Kristi C. Kelly
                                             Kristi C. Kelly, Esq., VSB #72791
                                             Andrew J. Guzzo, Esq., VSB #82170
                                             KELLY GUZZO, PLC
                                             3925 Chain Bridge Road, Suite 202
                                             Fairfax, VA 22030
                                             (703) 424-7572

                                                 2
Case 3:18-cv-00406-REP Document 556 Filed 07/29/20 Page 3 of 4 PageID# 21423



                                   (703) 591-0167 Facsimile
                                   Email: kkelly@kellyguzzo.com
                                   Email: aguzzo@kellyguzzo.com
                                   Counsel for Plaintiffs




                                     3
Case 3:18-cv-00406-REP Document 556 Filed 07/29/20 Page 4 of 4 PageID# 21424



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of July 2020, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system which will send a notification of such filing
(NEF) to all counsel of record.




                                             ______________/s/__________________
                                             Kristi Cahoon Kelly (VSB# 72791)
                                             KELLY GUZZO, PLC
                                             3925 Chain Bridge Rd, Suite 202
                                             Fairfax, VA 22030
                                             (703) 424-7572 – Telephone
                                             (703) 591-0167 – Facsimile
                                             Email: kkelly@kellyguzzo.com
                                             Counsel for Plaintiffs




                                                4
